Citation Nr: 0305908	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  01-09 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh


INTRODUCTION

The veteran served on active duty from January 1962 to 
September 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for service 
connection for PTSD.


FINDINGS OF FACT

The record includes a medical diagnosis of PTSD and evidence 
of a nexus between diagnosed PTSD and the veteran's military 
service.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

The notice requirements of the VCAA require that the veteran 
must be provided with express notice of the provisions of the 
VCAA and an explanation of how VA will assist him in 
obtaining necessary information and evidence.  The veteran 
must be made aware of the information and evidence necessary 
to substantiate his claims and be provided with opportunities 
to submit such evidence or otherwise identify any additional, 
relevant outstanding evidence which VA may assist him in 
obtaining.  A review of the claims file indicates that the 
veteran has not been notified of the evidence and information 
necessary to substantiate his claim, nor has he been notified 
of VA's efforts to assist him.  Therefore, the appeal is not 
in procedural compliance with the notice requirements of the 
VCAA (See Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  
However, due to the favorable outcome of this appellate 
decision in which the veteran is granted the benefit sought 
on appeal, we find this noncompliance to be a harmless error.  
For this reason we find that further development would not 
only be unnecessary but would cause an unnecessary delay of 
providing the appellant with a decision on his claim.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's service medical records show normal psychiatric 
findings on enlistment examination in January 1962 and on 
separation examination in August 1966 with no indication that 
he ever received treatment or counseling for a chronic 
psychiatric diagnosis during his period of active duty.  His 
service medical records do not show that he received any 
wounds related to combat.  

The veteran filed his present claim for VA compensation for 
PTSD in March 1999.  Medical evidence associated with the 
claims file includes VA outpatient counseling records dated 
in 1999 which show that the veteran received counseling from 
a Ph.D. psychologist for PTSD which was associated with 
exposure to traumatic combat-related incidents which 
reportedly occurred during the veteran's period of military 
service.  In a May 2001 statement, this psychologist affirmed 
that the veteran's diagnosis was PTSD.    

In a written statement dated October 2001 and in oral 
testimonies presented before an RO Decision Review Officer 
in December 2001 and before the undersigned at a video 
conference conducted in December 2002, the veteran's 
reported exposure to various traumatic events during his 
period of military service.  These included the following:

1.  Being ambushed in an enemy attack on his vehicle 
convoy in April 1965 while driving near the city of Hue.

2.  Being involved in an armed encounter with an enemy 
Viet Cong guerilla in May 1965 near Phu Bai, in which a 
fellow Marine became a combat casualty.

3.  Driving a military ambulance to ferry combat 
casualties between the frontlines and the military 
hospital in the area of Phu Bai, pursuant to his military 
occupational duties a motor vehicle operator, and viewing 
dead and wounded bodies.

The veteran's military service records show that he served on 
active duty from January 1962 to September 1966 and that his 
Military Occupational Specialty (MOS) was as a motor vehicle 
operator.  His DD 214 shows that his military decorations 
include the Vietnam Service Medal but no medals, badges or 
ribbons which definitively establish that he participated in 
direct combat.  However, an entry in his service personnel 
record shows that from April 14, 1965 to May 23, 1965 the 
veteran participated in operations against enemy forces 
(identified in the record as the Viet Cong) in the cities of 
Hue and Phu Bai in the Republic of Vietnam.  His personnel 
records also show that he served with the 3rd Medical 
Battalion of the 1st Marine Brigade and 3rd Medical Battalion 
of the 3rd Marine Division.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

Service connection for PTSD now requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

In the present case, there is evidence that indicates that 
the veteran as an individual was directly involved in 
military operations against enemy forces during his period of 
active service.  There is a notation in his service personnel 
records which shows that he participated in operation against 
the Viet Cong in the location of Hue and Phu Bai in the 
Republic of Vietnam from April - May 1965.  This notation is 
consistent with his reported stressors of encountering Viet 
Cong guerillas in May 1965 in Phu Bai and coming under enemy 
attack while driving in a convoy near Hue in April 1965.  
Furthermore, his reported stressor of viewing dead and 
wounded bodies is consistent with his MOS as a motor vehicle 
operator assigned to a Marine medical battalion.  The wartime 
events the veteran described to his VA counseling 
psychologist were linked his diagnosis of PTSD.  [Although 
the Ph.D. psychologist's PTSD diagnosis is not corroborated 
by a physician/psychiatrist, this diagnosis has been 
consistent over the course of the several years of the 
veteran's counseling, which reasonably establishes its 
validity.]  

In view of the aforementioned facts and discussion, and 
resolving all reasonable doubt in favor of the veteran, we 
find that service connection is warranted for PTSD.  (See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).)  The veteran's in-service 
stressors are consistent with the duties he would have 
performed, there is a firm diagnosis of PTSD and valid 
clinical evidence of a link between this diagnosis and the 
veteran's military service.  The veteran's appeal is 
therefore granted, subject to the controlling laws and 
regulations which govern awards of VA compensation benefits.  
(See 38 C.F.R. § 3.400 (2002).)





ORDER

Service connection for PTSD is granted



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

